Citation Nr: 0111065	
Decision Date: 04/17/01    Archive Date: 04/23/01	

DOCKET NO.  96-19 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder and to a total rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARINGS ON APPEAL

The appellant and the appellant's spouse


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
December 1970.  In a February 1996 rating action the 
Department of Veterans Affairs (VA) Regional Office Atlanta, 
Georgia, granted service connection for post-traumatic stress 
disorder effective March 22, 1995, date of receipt of the 
veteran's claim and assigned a 30 percent evaluation for the 
condition effective from that date.  The veteran appealed for 
a higher rating for the post-traumatic stress disorder.  In 
an October 1997 rating action the regional office denied 
entitlement to a total rating based on individual 
unemployability.  The veteran appealed from that decision.  

In June 1999 the veteran and his spouse testified at a 
hearing at the regional office before a hearing officer.  In 
November 2000 the veteran and his spouse testified at a 
hearing before a member of the Board of Veterans' Appeals 
(Board) sitting at the regional office.  The case is now 
before the Board for appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's post-traumatic stress disorder is 
manifested by symptoms including depression, anxiety, 
nightmares, flashbacks, sleep disturbances and a constricted 
affect.  

3.  He is hypervigilant and has a short temper.  His 
interpersonal relationships are limited.  His most recent 
Global Assessment of Functioning (GAF) was 50.  

4.  The veteran's post-traumatic stress disorder is 
productive of considerable social and industrial impairment 
and also reduced reliability and productivity.  

5.  The veteran was born in November 1948.  He completed high 
school.  He was last employed in June 1996 as a truck driver.  

6.  The evidence does not establish that the veteran's post-
traumatic stress disorder, which is his only service-
connected disability, is of such nature and severity so as to 
preclude him from engaging in all forms of substantially 
gainful employment.  


CONCLUSIONS OF LAW

1.  An evaluation of 50 percent for the veteran's post-
traumatic stress disorder is warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, Code 9411 (2000).  

2.  The veteran is not unemployable solely as a result of 
service-connected disability.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record reflects that the veteran has been made aware of 
what evidence was pertinent to his claims and afforded the 
opportunity to submit such.  The regional office has obtained 
all relevant medical records and has also afforded the 
veteran VA examinations.  Accordingly, the Board considers 
that all necessary notice has been furnished and that the VA 
to assist the veteran with regard to his claims has been 
fulfilled.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096,--,(2000), (to be codified at 38 
U.S.C. §§ 5103 and 5103A).  





I.  The Claim for an Evaluation in Excess of 30 Percent for
Post-Traumatic Stress Disorder.  

The record reflects that the veteran submitted his initial 
claim for service connection for post-traumatic stress 
disorder in March 1995.  

The regional office thereafter received a number of private 
medical records reflecting treatment of the veteran for 
multiple sclerosis from 1989 to 1995.  

The veteran was afforded a VA psychiatric examination in 
December 1995.  It was indicated that he had served in 
Vietnam and had been a point man and a scout dog handler.  He 
had been married for 27 years.  He had been a long distance 
truck driver but had to give up that work.  The veteran 
stated that he was having trouble sleeping.  He had been 
seeing friends whom he lost in Vietnam in his dreams.  He did 
not go anywhere and did not like crowds.  On mental status 
examination the veteran's thought processes were normal.  
There were no delusional or hallucinatory elements.  His mood 
was depressed.  His sensorium was intact.  He was considered 
competent for VA purposes.  

In June 1996 the veteran submitted a claim for a total rating 
based on individual unemployability.  He indicated that he 
had last worked on a full-time basis in June 1996 as a 
truckdriver.  

The veteran was afforded a VA examination in April 1997 and 
multiple sclerosis was diagnosed.  

The veteran was again afforded a VA psychiatric examination 
in April 1997.  It was indicated that he had worked as a 
truckdriver and then in security until 1996.  In 1996 he had 
not been able to work any more as a truckdriver because he 
was having problems with multiple sclerosis symptoms.  He had 
not been able to get a job and did not think he would be able 
to work.  He had been having problems with post-traumatic 
stress disorder since his return from service.  He had 
constant nightmares, insomnia, depression, short temper and 
no friends.  He had recurrent distressing dreams reliving his 
Vietnam experiences and flashbacks.  He had outbursts of 
anger that caused problems in his marriage.  He was 
hypervigilant.  

On mental status examination his affect was full and 
appropriate.  His mood was depressed and anxious.  His 
thinking was coherent and fairly relevant with some paranoid 
thoughts.  The examiner commented that the veteran's symptoms 
were typical for post-traumatic stress disorder.  Post-
traumatic stress disorder was diagnosed.  The GAF score was 
41.  The examiner commented that the veteran was not able to 
work due to a combination of his post-traumatic stress 
disorder symptoms and his multiple sclerosis.  

The regional office later received VA outpatient treatment 
records reflecting that the veteran was observed and treated 
on various occasions for his psychiatric condition and 
multiple sclerosis.  He was hospitalized during February and 
March 1998 for multiple sclerosis and post-traumatic stress 
disorder.  

The veteran and his spouse testified at a hearing before a 
regional office hearing officer in June 1999.  He stated that 
he felt like a firecracker and that certain things would 
trigger him off.  He related that he was receiving Social 
Security benefits based on disability.  He stated that his 
Social Security benefits had been based primarily on his 
multiple sclerosis and also for his post-traumatic stress 
disorder.  He related that he had been married for 31 years.  
He stated that he had nightmares and flashbacks.  He also was 
fairly easy to anger.  He stated that he had last been 
employed in June 1996.  He related that his employment had 
been terminated since he had run over a small sign and also 
because he could not get along with the management.  

The veteran's spouse related that any time anything emotional 
would begin to happen to the veteran he would become weak in 
his extremities.  She stated that since early 1998 he had 
gone downhill.  She related that on many occasions he 
remained by himself.  He watched television and went out in 
the yard with the dog.  

There was submitted at the hearing a statement by R. L. C., 
Ph.D., a VA staff psychologist indicating that the veteran 
was a member of his weekly post-traumatic stress disorder 
group and suffered from most of the symptomatology that went 
with that diagnosis.  He stated that at the current stage of 
the veteran's development he was unable to work.  He stated 
that that situation was not apt to change in the foreseeable 
future.

There was also submitted a statement by M. I. N., M.D., a VA 
staff psychiatrist, indicating that the veteran's post-
traumatic stress disorder symptoms and his multiple sclerosis 
prevented him from holding on to any gainful employment at 
the current time.  

Later in June 1999 the regional office received records from 
the Social Security Administration reflecting that the 
veteran had been found to be disabled as of November 1996 due 
to multiple sclerosis and affective disorders.  The Social 
Security Administration also provided numerous medical 
records including records reflecting the veteran's treatment 
for multiple sclerosis from 1989 to 1995.  

The veteran was afforded a psychiatric examination for the VA 
in September 1999.  He stated that he continued to have 
nightmares of killing and mutilated bodies.  He stated that 
he was scared to go to sleep.  He related that he felt 
nervous and felt that someone was watching him.  He indicated 
that he became angry easily.  He did not like to be around 
people in order to avoid acting out his anger.  He reported 
frequent suicidal thoughts.  He stated that airplanes, 
helicopters and loud noises triggered flashbacks of Vietnam.  

The veteran also indicated that he had been diagnosed with 
multiple sclerosis in 1989 and since that time had had vision 
problems and problems with his balance.  He related that he 
currently resided with his wife.  They had been married for 
31 years and had three grown children.  He stated that he 
felt like an outsider in his own family and wanted his family 
to leave him alone.  He spent most of his time in his room.  

On mental status examination the veteran was alert and 
oriented as to person, place and time.  His speech was 
coherent.  His mood was depressed and anxious.  His affect 
was constricted.  His thought processes were tangential and 
circumstantial.  He had a sleep disturbance and flashbacks 
and nightmares.  He had frequent suicidal ideation but no 
plans at the current time.  He had panic attacks.  His 
judgment and insight were reported to be fair.  The diagnosis 
was post-traumatic stress disorder.  A GAF score of 50 was 
assigned.  

In an addendum dated in September 1999, the examiner stated 
that the veteran's GAF score of 50 was based on his post-
traumatic stress disorder symptoms only and did not include 
impairment in functioning due to his physical limitations 
related to his multiple sclerosis.  

During the November 2000 Board hearing, the veteran related 
that the medication he had been taking for his post-traumatic 
stress disorder had been increased in dosage.  He indicated 
that he had difficulty walking.  It was indicated that he was 
currently wheelchair-bound.  He had difficulty walking, 
dressing and bathing.  It was indicated that from December to 
the current time he had had four exacerbations of his 
multiple sclerosis.  

The veteran related that he had panic attacks at least once a 
week.  It was indicated that he did not sleep well at all.  
He also reported having some memory loss.  He stated that his 
judgment was impaired.  

The veteran's wife testified that the veteran was a loner and 
preferred to be alone.  He did not have any friends and did 
not socialize with any neighbors.  He still went to church 
but would sit in the back.  He also demonstrated certain 
inappropriate behavior such as smiling and laughing often.  

A 30 percent evaluation is warranted for post-traumatic 
stress disorder when there is definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people and when psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  A 50 percent evaluation requires that 
the ability to establish or maintain effective or favorable 
relationships with people be considerably impaired and that 
reliability, flexibility, and efficiency levels be so reduced 
by reason of psychoneurotic symptoms as to result in 
considerable industrial impairment.  38 C.F.R. Part 4, 
Code 9411; effective prior to November 1996.  

A 30 percent evaluation is provided for post-traumatic stress 
disorder when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
Depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment and a mild 
memory loss (such as forgetting names, directions and recent 
events).  38 C.F.R. Part 4, Code 9411; effective in November 
1996.  

A 50 percent evaluation is provided for post-traumatic stress 
disorder when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  Flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. Part 4, Code 9411; effective in 
November 1996.  

In this case, the record reflects that the veteran's post-
traumatic stress disorder has resulted in symptoms including 
depression, anxiety, nightmares and flashbacks of his Vietnam 
experiences, sleep disturbances, a constricted affect and 
hypervigilance.  His interpersonal relationships are also 
considerably limited as a result of his psychiatric disorder.  
When he was most recently afforded a psychiatric examination 
for the VA, a GAF score of 50 was assigned.  Such a score 
represents an individual with serious symptoms such as 
suicidal ideation or any serious impairment in social, 
occupational or school functioning such as a lack of friends 
and inability to keep a job.  The record reflects that the 
veteran has not been employed on a regular basis since June 
1996 and his post-traumatic stress disorder symptoms have 
contributed to his unemployment.  In the Board's opinion, the 
veteran's post-traumatic stress disorder has resulted in 
considerable social and industrial impairment and also 
reduced reliability and productivity so as to warrant 
entitlement to the next higher evaluation of 50 percent under 
the provisions of Diagnostic Code 9440 that were in effect 
either prior to or after November 1996.  The record does not 
indicate that the veteran has more severe symptoms causing 
severe social and industrial impairment or occupational and 
social impairment with deficiencies in most areas so as to 
warrant entitlement to a 70 percent evaluation under 
Diagnostic Code 9411.  

The Board notes that in the case of Fenderson v. West, 
12 Vet. App. 119 (1999), the United States Court of Appeals 
for Veterans Claims indicated that there was a distinction 
between a veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection and a claim 
for an increased rating of a service-connected condition.  
The Court noted that the distinction might be important in 
terms of, among other things, determining the evidence that 
could be used to decide whether the original rating on appeal 
was erroneous.  The Court indicated that the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance."), was not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  The Court indicated that, at the time 
of an initial rating, separate ratings could be assigned for 
separate periods of time based on the facts found--a practice 
known as "staged" ratings.  In this case, the medical 
evidence of record indicates that the veteran's post-
traumatic stress disorder has not changed significantly since 
the initial rating and thus possible staging of the ratings 
under Fenderson is not for consideration.  



II.  The Claim for a Total Rating Based on Individual 
Unemployability.

Total disability ratings for compensation may be assigned 
where the schedular rating for the service-connected 
disability or disabilities is less than 100 percent when it 
is found that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. §§ 3.321, 3.340, 3.41, 4.16.  

As noted previously, the veteran submitted a claim for a 
total rating based on individual unemployability in June 
1996.  He indicated that he was born in November 1948 and 
that he had completed four years of high school.  He stated 
that he had last worked on a full-time basis in June 1996 as 
a truckdriver.

The regional office later received a separation notice from 
the veteran's employer reflecting that the veteran's 
separation was due to accidents/incidents in which the 
veteran had been involved.  

The reports from the Social Security Administration reflect 
that the veteran was found to be disabled for Social Security 
purposes as of November 1996; however, that finding was based 
primarily on his multiple sclerosis although his psychiatric 
condition was listed as a contributing factor.  The 
statements by the VA staff psychologist and VA physician 
received in June 1999 also indicated that the veteran was 
unable to be gainfully employed; however, it was indicated 
that his unemployment was due to his multiple sclerosis as 
well as his post-traumatic stress disorder symptoms.  

During the June 1999 regional office hearing, the veteran 
testified that he was receiving Social Security benefits 
based primarily on his multiple sclerosis.  During the 
November 2000 Board hearing, it was indicated that the 
veteran had difficulty walking and was currently wheelchair-
bound.  It was further indicated that the veteran had 
difficulty walking, dressing and bathing as a result of his 
multiple sclerosis.  Accordingly, the evidence is clear that 
the primary reason for the veteran's unemployment is his 
multiple sclerosis which is a nonservice-connected condition.  
Such a condition may not be taken into consideration in 
determining his entitlement to a total rating based on 
individual unemployability.  Although the veteran's service-
connected post-traumatic stress disorder has been a factor in 
his unemployment, that condition has not been shown to be of 
such nature and severity so as to prevent the veteran from 
engaging in all forms of substantially gainful employment.  
Accordingly, under the circumstances, it follows that 
entitlement to a total rating based on individual 
unemployability is not in order.  38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16.  

The Board has carefully reviewed the entire record in this 
case; however, except as to the limited extent discussed 
above, the Board does not find the evidence to be so evenly 
balanced that there is doubt as any material issue.  
38 U.S.C.A. § 5107.  


ORDER

Entitlement to an evaluation of 50 percent for the veteran's 
post-traumatic stress disorder is established.  The appeal is 
granted to this extent.  

Entitlement to a total rating based on individual 
unemployability is not established.  To this extent the 
appeal is denied.  


		
ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals







